                                          Case 5:18-cv-00435-LHK Document 73 Filed 08/07/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     JACOB MCGOVNEY, et al.,                              Case No. 18-CV-00435-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                           JUDGMENT
                                  14             v.

                                  15     AEROHIVE NETWORKS, INC., et al.,
                                  16                    Defendants.

                                  17

                                  18          On August 7, 2019, the Court dismissed Plaintiffs’ Consolidated Second Amended Class

                                  19   Action Complaint with prejudice. ECF No. 72. Accordingly, the Clerk shall enter judgment in

                                  20   favor of Defendants. The Clerk shall close the file.

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: August 7, 2019

                                  24                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28                                                     1
                                       Case No. 18-CV-00435-LHK
                                       JUDGMENT
